Citation Nr: 1111564	
Decision Date: 03/23/11    Archive Date: 04/05/11

DOCKET NO.  09-26 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected post-traumatic stress disorder (PTSD).  

2.  Entitlement to service connection for chronic fatigue syndrome, to include as due to an undiagnosed illness.  

3.  Entitlement to an initial rating higher than 20 percent for fibromyalgia for the period from July 14, 2006 to June 9, 2009.  

4.  Entitlement to an initial rating higher than 40 percent for fibromyalgia for the period since June 10, 2009.  

5.  Entitlement to an effective date earlier than May 6, 2006, for the assignment of a total disability rating based on individual unemployability (TDIU rating).  



REPRESENTATION

Appellant represented by:	Rick Little, Agent


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran had active service from September 1987 to June 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2006 and March 2007 RO rating decisions.  The August 2006 RO decision, in pertinent part, denied service connection for sleep apnea.  

The March 2007 RO decision, in pertinent part, granted service connection and a 10 percent rating for fibromyalgia (to include fatigue, paresthesias, constipation, and musculoskeletal symptoms), effective July 14, 2006.  By this decision, the RO also, in pertinent part, denied service connection for sleep apnea, to include as secondary to service-connected PTSD, and for chronic fatigue syndrome, to include as due to an undiagnosed illness.  

An April 2007 RO decision, in pertinent part, increased the rating for the Veteran's service-connected fibromyalgia to 20 percent, effective July 14, 2006.  Since that grant did not represent a total grant of benefits sought on appeal, the claim for increase remained before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).  

A November 2008 RO decision assigned a TDIU rating, effective May 6, 2006.  
The Veteran provided testimony at a personal hearing at the RO in May 2009.  

A June 2009 RO decision increased the rating for the Veteran's service-connected fibromyalgia to 40 percent, effective June 10, 2009.  Since that grant does not represent a total grant of benefits sought on appeal, the claims for higher ratings for fibromyalgia remain before the Board.  See AB, supra.  

The Board notes that the August 2006 RO decision (noted above) also addressed other matters.  In August 2007, the Veteran filed a notice of disagreement addressing numerous matters.  The RO issued a statement of the case in September 2007.  The record does not reflect that a timely substantive appeal has been submitted as to any of those matters, thus, the Board does not have jurisdiction over those claims.  38 C.F.R. §§ 20.200, 20.202, 20.302.  

The issues of entitlement to service connection for sleep apnea, to include as secondary to service-connected PTSD; entitlement to service connection for chronic fatigue syndrome, to include as due to an undiagnosed illness; and entitlement to an effective date earlier than May 6, 2006, for the assignment of a TDIU rating, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  For the period from July 14, 2006 to June 9, 2009, the Veteran's fibromyalgia was constant, or nearly so, and refractory to therapy, but did not result in marked interference with employment or frequent hospitalization.  

2.  For the period since June 10, 2006, the Veteran's fibromyalgia has been constant, or nearly so, and refractory to therapy, but has not resulted in marked interference with employment or frequent hospitalization.  


CONCLUSIONS OF LAW

1.  The criteria for an initial 40 percent rating (but no higher) for fibromyalgia for the period from July 14, 2006 to June 9, 2009, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5025 (2010).  

2.  The criteria for an initial rating in excess of 40 percent for fibromyalgia for the period since June 10, 2006, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5025 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) redefined VA's duty to assist the Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

The notice requirements of the VCAA require VA to notify the veteran of what information or evidence is necessary to substantiate the claim, including what subset of the necessary information or evidence, if any, the claimant is to provide and what subset of the necessary information or evidence VA will attempt to obtain.  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In this case, in August 2006, November 2006, and December 2006 letters, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate the claims for service connection, as well as what information and evidence will be obtained by VA, and the need for the Veteran to advise VA of or submit any further evidence in his possession that pertains to the claim.  The August 2006, November 2006, and December 2006 letters (noted above), as well as a June 2008 letter, all advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  The case was last readjudicated in June 2009.  

Additionally, the Board notes that this appeal arises from the Veteran's disagreement with the initial ratings assigned following the grant of service connection for fibromyalgia.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, a remand for additional notification would serve no useful purpose.  

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the following: the Veteran's service personnel and treatment records; post-service private and VA treatment records; VA examination reports; articles submitted by the Veteran; lay statements; and hearing testimony.  The Board finds that the examinations were adequate to allow proper adjudication of the issue on appeal.  The examiners conducted complete examinations, recorded all findings considered relevant under the applicable diagnostic code, and considered the full history of the disability.  

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified of and made aware of the evidence needed to substantiate these claims, the avenues through which evidence might be obtained, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  There is no indication that there is additional evidence to obtain, there is no additional notice that should be provided, and there has been a complete review of all the evidence without prejudice to the Veteran.  As such, there is no indication that there is any prejudice to the Veteran by the order of the events in this case.  See Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the claimant.  Thus, any such error is harmless and does not prohibit consideration of these matters on the merits.  See Conway, supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the appellant's claims file, which includes the following:  his contentions and hearing testimony; service personnel and treatment records; post-service private and VA treatment records; VA examination reports; and articles submitted by the Veteran; and lay statements.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  The Board interprets reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  See 38 C.F.R. § 4.2.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations apply, the higher of the two will be assigned where the disability picture more nearly approximates the criteria for the next higher rating.  38 C.F.R. § 4.7. The Board will evaluate functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity.  See 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

In general, the degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  A decision of the United States Court of Appeals for Veterans Claims (Court) has held that in determining the present level of disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  In Fenderson v. West, 12 Vet. App. 119 (1999), it was held that the rule from Francisco does not apply where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability.  Rather, from the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  

Diagnostic Code 8850 is used for tracking purposes when rating an undiagnosed illness for a Persian Gulf veteran by analogy to one of the musculoskeletal diseases found in VA's rating schedule.  In this case, however, the Veteran is actually service-connected for fibromyalgia, which is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5025.  

Fibromyalgia with widespread musculoskeletal pain and tender points, with or without associated fatigue, sleep disturbance, stiffness, paresthesias, headache, irritable bowel symptoms, depression, anxiety, or Raynaud's-like symptoms that requires continuous medication for control warrants a 10 percent rating.  When the symptoms of fibromyalgia are episodic, with the exacerbations often precipitated by environmental or emotional stress or by overexertion, but are present more than one-third of the time, a 20 percent rating is assigned.  A 40 percent rating, the maximum rating available under this code, is warranted when fibromyalgia is constant, or nearly so, and refractory to therapy.  "Widespread pain" means pain in both the left and right sides of the body that is both above and below the waist, and that affects both axial skeleton (i.e., cervical spine, anterior chest, thoracic spine, or low back) and the extremities.  38 C.F.R. § 4.71a, Diagnostic Code 5025.

A March 2007 RO decision, in pertinent part, granted service connection and a 10 percent rating for fibromyalgia (to include fatigue, paresthesias, constipation, and musculoskeletal symptoms), effective July 14, 2006.  An April 2007 RO decision increased the rating for the Veteran's service-connected fibromyalgia to 20 percent, effective July 14, 2006.  A June 2009 RO decision increased the rating for the Veteran's service-connected fibromyalgia to 40 percent, effective June 10, 2009.  

Thus, the Board must consider whether the Veteran is entitled to a rating in excess of 20 percent for the period from July 14, 2006 to June 9, 2009, and a rating in excess of 40 percent for the period since June 10, 2009.  

A.  From July 14, 2006 to June 9, 2009

Private and VA treatment records dated from October 2005 to September 2006 show treatment for multiple disorders.  

A September 2006 VA Persian Gulf examination report noted that the Veteran reported that he had fatigue since the winter of 1996, with a gradual onset and non-restorative sleep.  The Veteran indicated that he had myalgias of the neck, upper back, sternum, elbows, lower back, thighs, and knees.  He stated that he would feel sore, as if he worked out all day.  The Veteran remarked that his myalgias were a continuous problem and that he had very little relief from non-steroidal anti-inflammatory drugs or from Tylenol.  He reported that his myalgias began in 1995 and that he had also suffered from paresthesias of the bilateral shoulders, as well as the arms and hands, for ten years.  The Veteran stated that the paresthesias mainly occurred in bed and that he was asymptomatic during the day.  

The examiner indicated that there was no edema, clubbing, or discoloration of the Veteran's extremities and that his peripheral pulses were intact.  As to the Veteran's musculoskeletal system, the examiner indicated that there was no synovitis and no limited joint motion.  The examiner reported that the Veteran's neurological examination was non-focal and that his strength was 5/5 in all extremities.  The assessment included fibromyalgia; chronic fatigue, multifactorial, suspected fibromyalgia, with obstructive sleep apnea playing a major role; and paresthesias in bed, suspected positional.  An October 2006 addendum, from a rheumatology consultation, related an assessment that included fibromyalgia, with symptoms that might be complicated by obstructive sleep apnea; bilateral upper extremity paresthesias, consider cervical radiculopathy versus peripheral entrapment; and obstructive sleep apnea and sleep fragmentation.  

VA treatment records dated from October 2006 to February 2007 show treatment for multiple disorders, including fibromyalgia.  

For example, a December 2006 VA treatment entry related an assessment that included chronic muscle/joint pain.  Another December 2006 entry indicated diagnoses including fibromyalgia; chronic fatigue, multifactorial; and carpal tunnel syndrome.  

A February 2007 VA fibromyalgia examination report noted that the Veteran reported that he was not completely sure of the time of onset for his fibromyalgia.  The Veteran stated that his pain at the time of onset was about a two or three out of ten.  He indicated that he muscle pain that had worsened on a yearly basis.  He related that the muscles around his knees and elbows, as well as the muscles in his upper torso, especially in the back, had worsened.  The Veteran reported that the pain was presently a seven out of ten without his pain medications and was a six out of ten with his pain medications.  It was noted that the Veteran's response to treatment was fair and that continuous medication was required for control of his symptoms.  

The examiner reported that the Veteran had current symptoms of fibromyalgia.  The examiner stated that the trigger points were unexplained fatigue, sleep disturbance, paresthesias, constipation, depression, anxiety, difficulty concentrating, and musculoskeletal symptoms.  The examiner indicated that the Veteran's symptoms were constant, or nearly constant.  It was noted that precipitating factors were insufficient sleep and overexertion.  The examiner reported that the Veteran's alleviating factors were rest and better sleep, which would improve the pain minimally.  The examiner indicated that the Veteran reported that he had widespread musculoskeletal pain, stiffness, muscle weakness, achiness, myalgias, and decreased exercise tolerance.  The examiner noted that the pain was on both sides of the Veteran's body and both above and below his waist.  It was noted that the pain affected both the Veteran's axial skeleton and his extremities.  

The examiner reported that the Veteran had tender points.  The examiner indicated that the Veteran had right-sided and left-sided trigger tender points at the occiput, at the suboccipital muscle insertion; in the low cervical spine at the anterior aspect of the intertransverse spaces at C5-C6; as well as in the trapezius, at the midpoint of the upper border; the supraspinatus, at origin, above the scapula spine near the medial border; the second rib, at the second constochondral junctions, just lateral to the junction on the upper surfaces, and in other areas.  The examiner stated that the Veteran jumped with touching of his elbows, shoulders, and groin area, bilaterally, as well in the upper back, lower back, and shoulders, although only three areas of the upper back seemed reproducible.  It was noted that the other areas appeared to have different responses.  The examiner reported that the Veteran jumped with just light touch and with minimal palpation with about five pounds of pressure.  The examiner indicated that there were three tender points that he felt were reproducible with significant pressure and they were all paravertebral in the upper thoracic area.  The examiner remarked that it was difficult to say with any certainty that there were significant tender points other than in the upper back, as there was a reaction to light touch or very light palpations, and those findings were subjective.  It was noted that an examination in rheumatology indicated that there were multiple trigger areas in the posterior cervical and upper trapezius regions, and that sleep apnea was likely to be a contributing factor.  

The examiner indicated that there were no findings of other diseases that would cause joint or muscle pain.  The examiner stated that fibromyalgia was the diagnosis based on clinical findings and the exclusion of other disease processes.  The examiner indicated that the specific diagnosis was fibromyalgia and that such diagnosis was made by rheumatology in October 2006.  The examiner reported that the Veteran's fibromyalgia was currently active.  It was noted that the Veteran had not worked at all the last year and that his not working was not due to fibromyalgia.  The examiner indicated that the effects of the fibromyalgia on the Veteran's usual daily activities ranged from none to moderate.  

VA treatment records dated from February 2007 to May 2009 refer to continuing treatment for multiple disorders, including fibromyalgia.  

For example, a June 2007 VA treatment entry related an impression that included history of fibromyalgia, stable.  

A September 1997 VA treatment report noted that the Veteran met the criteria for the unexplained condition of fibromyalgia.  The examiner also indicated that the Veteran had fatigue and that the causes of his fatigue were likely multifactorial.  It was noted that the Veteran met the criteria for the unexplained condition of chronic fatigue syndrome.  

An October 2007 VA treatment entry related an assessment that included diffuse musculoskeletal pains, primarily in the upper extremities, that were not completely classic for fibromyalgia trigger points.  It was noted that the Veteran did describe extensive pain and tenderness throughout his upper back and neck.  A February 2008 VA treatment entry noted an assessment that included fibromyalgia per history.  

The Board finds that for the period from July 14, 2006 to June 9, 2009, there is a reasonable basis for finding that the criteria for fibromyalgia that is constant, or nearly so, and refractory to therapy, as required for a 40 percent rating, have been met under Diagnostic Code 5025.  The February 2007 VA fibromyalgia examination report noted that the Veteran had current symptoms of fibromyalgia.  The examiner stated that the trigger points were unexplained fatigue, sleep disturbance, paresthesias, constipation, depression, anxiety, difficulty concentrating, and musculoskeletal symptoms.  The examiner indicated that the Veteran's symptoms were constant, or nearly constant.  The examiner also stated that the Veteran reported that he had widespread musculoskeletal pain, stiffness, muscle weakness, achiness, myalgia, and decreased exercise tolerance.  The examiner noted that the pain was on both sides of the Veteran's body and both above and below his waist.  

Additionally, the examiner reported that the Veteran had right-sided and left-sided trigger tender points at the occiput, at the suboccipital muscle insertion; in the low cervical spine at the anterior aspect of the intertransverse spaces at C5-C6; as well as in the trapezius, at the midpoint of the upper border; the supraspinatus, at origin, above the scapula spine near the medial border; the second rib, at the second constochondral junctions, just lateral to the junction on the upper surfaces, and in other areas.  The examiner indicated that there were three trigger points that he thought were reproducible with significant pressure and that they were all paravertebral in the upper thoracic area.  The diagnosis was fibromyalgia and that examiner noted that the Veteran's fibromyalgia was currently active.  

A prior September 2006 VA Persian Gulf examination report indicated that the Veteran had myalgias of the neck, upper back, sternum, elbows, lower back, thighs, and knees.  He stated that he would feel sore, as if he worked out all day.  The assessment included fibromyalgia; chronic fatigue, multifactorial, suspected fibromyalgia, with obstructive sleep apnea playing a major role; and paresthesias in bed, suspected positional.  An October 2006 addendum, from a rheumatology consultation, related an assessment that included fibromyalgia, with symptoms that might be complicated by obstructive sleep apnea; bilateral upper extremity paresthesias, consider cervical radiculopathy versus peripheral entrapment; and obstructive sleep apnea and sleep fragmentation.  Other recent treatment reports show diagnoses of fibromyalgia.  

The Board observes that a 40 percent disability rating is the maximum rating allowed for fibromyalgia and it contemplates symptoms that are constant, or nearly so, and refractory to therapy.  As the Board has found that the Veteran is entitled to a 40 percent rating under Diagnostic Code 5025 for the period from July 14, 2006 to June 9, 2009, which is the highest rating for this disability, a schedular increase higher than 40 percent for that period is not warranted.  

As this is an initial rating case, consideration has been given to "staged ratings" (different percentage ratings for different periods of time, since the effective date of service connection, based on the facts found).  Fenderson, supra.  However, staged ratings are not indicated for the period from July 14, 2006 to June 9, 2009, as the Board finds the Veteran's fibromyalgia has continuously been 40 percent disabling for that period.  

Thus, a higher rating to 40 percent, and no more, is warranted for fibromyalgia for the period from July 14, 2006 to June 9, 2009.  The Board has considered the benefit-of-the- doubt rule in making the current decision.  38 U.S.CA. § 5107(b).  

B.  Since June 10, 2009

The most recent June 10, 2009 VA chronic fatigue syndrome examination report noted that the Veteran reported that he had been fatigued since about 1995 to 1997.  The Veteran stated that he mainly suffered fatigue with his activities of daily living.  He reported that the fatigue had been mostly present for ten years.  He indicated that he had fatigue of the upper trunk and neck, as well as in the upper extremities.  The Veteran stated that he felt as if he had been carrying around a sixteen pound bowling ball all the time.  He reported that he had moderate to severe pain in those muscles all of the time.  He indicated that his fatigue was related to some extent to how he slept at night.  It was noted that the Veteran was treated for neurologic or central sleep apnea with a continuous positive airway pressure (CPAP) machine.  The Veteran remarked that his fatigue would affect his concentration and that he had frustration due to his fatigue.  He stated that his fatigue was related to his chronic constant pain from fibromyalgia of the upper trunk, neck, and the upper extremities.  It was noted that the Veteran had aching pain, which was not described as neuropathic or radicular.  The Veteran reported that he was currently working on his master's degree in business and that he hoped to finish in the next year or so.  He reported that he had been unemployed since March 2007.  

The examiner reported that continuous medication was required for the Veteran's symptoms.  The examiner indicated that the Veteran had debilitating fatigue that was constant, or nearly constant.  It was noted that the Veteran also had incapacitating episodes.  The examiner remarked that the Veteran had a 40 percent restriction of his daily activities.  The examiner stated that the Veteran reported that he had frequent muscle aches, generalized weakness, sleep disturbance, forgetfulness, confusion, and problems concentrating.  It was noted that the Veteran also had occasional sore throats.  The examiner indicated that the Veteran was robust appearing and in no distress.  The examiner stated that the Veteran had past testing which showed obstructive sleep apnea, but that there were no tests that showed any findings of fibromyalgia.  

The diagnosis was chronic fatigue diagnosed in 2007, as related to several medical conditions of fibromyalgia, obstructive sleep apnea (not central), and depression.  The examiner indicated that the effects on the Veteran's usual daily activities ranged from none to severe and that the Veteran was preventing from playing sports.  The examiner stated that the Veteran's fatigue was severe enough to reduce or impair his average daily activity below 50 percent for a period of six months.  The examiner commented that six of the ten chronic fatigue syndrome diagnostic criteria had not been met.  

The current 40 percent disability rating, for the period since June 10, 2009, is the maximum rating allowed for fibromyalgia under Diagnostic Code 5025 and it contemplates symptoms that are constant, or nearly so, and refractory to therapy.  As the Veteran is already receiving the highest rating for this disability, a schedular increase is not warranted for the period since June 10, 2009.  

As this is an initial rating case, consideration has been given to "staged ratings" (different percentage ratings for different periods of time, since the effective date of service connection, based on the facts found).  Fenderson, supra.  However, staged ratings are not indicated for the period since June 10, 2009, as the Board finds that the Veteran's fibromyalgia has continuously been 40 percent disabling for that period.  

The Board has also considered whether the record raises the matter of extraschedular ratings under 38 C.F.R. § 3.321(b)(1).  The evidence does not reflect that the Veteran's fibromyalgia, alone, has caused marked interference with employment (i.e., beyond that already contemplated in the assigned rating), or necessitated frequent periods of hospitalization, such that application of the regular schedular standards is rendered impracticable.  The evidence reflects that the Veteran was not employed, but this was because he was working on obtaining an advanced degree.  He has not been hospitalized for treatment of the disorder.  Based on the foregoing, the Board finds that referral for consideration of assignment of extra-schedular ratings is not warranted.  38 C.F.R. § 3.3219(b)(1).  

As the preponderance of the evidence is against the claim for a rating in excess of 40 percent for fibromyalgia for the period since June 10, 2009, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  


ORDER

An initial higher rating of 40 percent is granted for fibromyalgia for the period from July 14, 2006 to June 9, 2009, subject to the laws and regulations governing the disbursement of monetary benefits.  

An initial rating higher than 40 percent for fibromyalgia for the period since June 10, 2009, is denied.




REMAND

The other issues on appeal are entitlement to service connection for sleep apnea, to include as secondary to service-connected PTSD, and entitlement to service connection for chronic fatigue syndrome, to include as due to an undiagnosed illness.  The Board finds that there is a further VA duty to assist the Veteran in developing evidence pertinent to his claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  

The Veteran is service-connected for PTSD.  He is also service-connected for fibromyalgia and for erectile dysfunction.  

The Veteran essentially contends that he has sleep apnea that is related to service, or, more specifically, that is related to his service-connected PTSD.  The Veteran also contends that he has chronic fatigue syndrome that is related to his period of service.  The Veteran specifically alleges that he has chronic fatigue syndrome due to an undiagnosed illness he incurred as a result of his service in the Persian Gulf War.  His service personnel records indicate that he had service in Southwest Asia during the Persian Gulf War.  

The Veteran's service treatment records do not show treatment for chronic fatigue syndrome, or for sleep apnea.  

Post-service private and VA treatment records show treatment for sleep apnea, as well as for fatigue, with conflicting diagnoses as to whether the Veteran actually has chronic fatigue syndrome.  

For example, a September 2006 VA Persian Gulf examination report related an assessment that included fibromyalgia; chronic fatigue, multifactorial, suspected fibromyalgia with obstructive sleep apnea playing a major role; and paresthesias in bed, suspected positional.  An October 2006 addendum, from a rheumatology consultation, related an assessment that included fibromyalgia, with symptoms that might be complicated by obstructive sleep apnea; bilateral upper extremity paresthesias, consider cervical radiculopathy versus peripheral entrapment; and obstructive sleep apnea and sleep fragmentation.  

A February 2007 VA chronic fatigue syndrome examination report noted that the Veteran's claims file and computer file were reviewed.  The examiner indicated that there was no diagnosis of chronic fatigue syndrome and that such was a diagnosis by exclusion.  

A February 2007 VA respiratory diseases examination report noted that the Veteran's claims file and computer file were reviewed.  The diagnosis was obstructive sleep apnea.  The examiner commented that the Veteran's obstructive sleep apnea was not caused by or a result of his service-connected PTSD.  The examiner remarked that the symptoms of the Veteran's PTSD had no relationship to the physical phenomenon causing the physical obstruction of the Veteran's airway.  

The Board observes that the VA examiner did not specifically address whether the Veteran's service-connected PTSD aggravated his obstructive sleep apnea.  

A March 2007 VA treatment entry related diagnoses of obstructive sleep apnea and chronic fatigue, multi-factorial.  A September 2007 VA treatment report noted that the Veteran met the criteria for the unexplained condition of chronic fatigue syndrome.  

A June 2009 VA chronic fatigue syndrome examination report noted that the Veteran's claims file was reviewed.  The diagnosis was chronic fatigue diagnosed in 2007 as related to several medical conditions of fibromyalgia, obstructive (not central) sleep apnea, and depression.  The examiner stated that at least six of the ten chronic fatigue syndrome diagnostic criteria had not been met.  

The Board observes that it is unclear from the record whether the Veteran actually suffers from chronic fatigue syndrome.  Additionally, there is not a specific opinion of record from a VA examiner addressing whether any chronic fatigue syndrome, if so diagnosed, is related to the Veteran's period of service.  

The Board observes, therefore, that the Veteran has essentially not been afforded VA examinations with the opportunity to obtain responsive etiological opinions, following a thorough review of the entire claims folder, as to his claims for service connection for sleep apnea, to include as secondary to service-connected PTSD, and for chronic fatigue syndrome, to include as due to an undiagnosed illness.  Such examinations should be accomplished on remand.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Prior to the examination, any outstanding records of pertinent treatment should be obtained and added to the record.  

Additionally, the Board notes that a November 2008 RO decision granted a TDIU rating, effective May 6, 2006.  In a statement received in May 2009, the Veteran expressed his disagreement with the effective date assigned for the TDIU rating.  The Board notes that the RO has not issued a statement of the case as to the issue of entitlement to an effective date earlier than May 6, 2006, for the assignment of a TDIU rating.  

The United States Court of Appeals for Veterans Claims (Court) has held that where a notice of disagreement has been filed with regard to an issue, and a statement of the case has not been issued, the appropriate Board action is to remand the issue to the RO for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).  Thus this claim is being remanded for issuance of a statement of the case and to give the Veteran the opportunity to complete an appeal.  38 U.S.C.A. § 7105 (West 2005); 38 C.F.R. § 19.26 (2005); See Manlincon v. West, 12 Vet.App. 238 (1999).  

Accordingly, these issues are REMANDED for the following:  

1.  Ask the Veteran to identify all medical providers who have treated him for sleep apnea and chronic fatigue syndrome neck problems since May 2009.  After receiving this information and any necessary releases, contact the named medical providers and obtain copies of the related medical records which are not already in the claims folder.  Specifically, relevant VA treatment records since May 2009 should be obtained.  

2.  Schedule the Veteran for a VA examination to determine the nature and likely etiology of his claimed sleep apnea, to include as secondary to service-connected PTSD.  The claims folder must be provided to and reviewed by the examiner in conjunction with the examination.  Based on a review claims file, examination of the Veteran, and generally accepted medical principles, the examiner should provide a medical opinion, with adequate rationale, as to whether it is as likely as not (50 percent or greater probability) that the Veteran's sleep apnea is etiologically related to the his period of service.  If not, the examiner should then opine as to whether the Veteran's service-connected PTSD, or any other service-connected disorder such as fibromyalgia, aggravated (permanently worsened beyond the natural progression) his sleep apnea, and if so, the extent to which it was aggravated.  

3.  Schedule the Veteran for a VA Gulf War examination with regard to his claim for service connection for chronic fatigue syndrome, to include as due to an undiagnosed illness.  The claims file must be made available to, and reviewed by, the examiner, and the examiner must state that the claims file was reviewed in the report provided.  A complete rationale for all conclusions and opinions must be provided.  Current VA Gulf War Examination Guidelines must be followed.  All indicated tests should be performed, and all findings reported in detail.  The examiner should state whether or not the Veteran has chronic fatigue syndrome.  The examiner should comment as to whether chronic fatigue syndrome, if diagnosed, is attributable to sleep apnea.   

4.  Issue a statement of the case (SOC) to the Veteran on the issue of entitlement to an effective date earlier than May 6, 2006, for the assignment of a total disability rating based on individual unemployability (TDIU rating).  If, and only if, the Veteran completes an appeal of this issue, the RO should return the case to the Board for appellate review of the issue.

5.  Thereafter, review the Veteran's claims for entitlement to service connection for sleep apnea, to include a secondary to service-connected PTSD, and for entitlement to service connection for chronic fatigue syndrome, to include a due to an undiagnosed illness.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case to the Veteran and his representative, and provide an opportunity to respond, before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


